WilsoN, Judge:
This appeal for reappraisement has been submitted for decision .upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court,, as follows:
1. That the merchandise covered by the above-entitled appeal for reappraisement was imported after the effective date of the Customs Simplification Act of 1956 and is not identified on the Pinal List published by the Secretary of the Treasury pursuant thereto (T.D. 54521) ; and accordingly appraisement was. made under the provisions of section 402(b) of the Tariff Act of 1930 as amended by said Customs Simplification Act.
2. That on or about the date of exportation of the involved merchandise, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United
*422States, such prices including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were equal to the invoice unit values plus inland freight as invoiced, but excluding the item invoiced as buying commission.
3. That the appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hold export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such values were the invoice unit values, plus inland freight as invoiced, but excluding the item invoiced as buying commission.
Judgment will issue accordingly.